Citation Nr: 0924782	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted entitlement to 
service connection for PTSD, assigning a 10 percent 
disability evaluation, and for bilateral hearing loss, 
assigning a noncompensable evaluation, each effective from 
June 9, 2004.  The Veteran appealed the initial ratings 
assigned to BVA, and the case was referred to the Board for 
appellate review. 

Subsequently, in a July 2006 rating decision, a 30 percent 
rating was assigned for the Veteran's PTSD, effective from 
June 9, 2004.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of the 30 percent rating 
is not a full grant of the benefits sought on appeal, and 
since the Veteran did not withdraw his claim of entitlement 
to a higher initial rating, the matter remains before the 
Board for appellate review.

A hearing was held in April 2007, at the North Little Rock 
RO, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) 
and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

In August 2008, the Board remanded the Veteran's claims to 
afford the Veteran new VA examinations and to allow the 
Veteran the opportunity to submit additional evidence.  VA 
examinations were scheduled in November 2008, which the 
Veteran attended.  With regard to the Veteran's bilateral 
hearing loss claim, the Board finds that that examination was 
based on review of the Veteran's claims file, the Veteran's 
oral history, and a thorough examination of the Veteran.  
Therefore, the Board finds this examination adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  The Veteran did not 
send any additional evidence.  Accordingly, with regard to 
the Veteran's bilateral hearing loss claim, the Board finds 
that its remand directives have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to an initial rating in excess of 30 
percent for service-connected PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The findings of the May 2007 private audiological 
evaluation are adequate for rating purposes.

3.  The Veteran, at worst, has Level IV hearing in his right 
ear and Level III hearing in his left ear.



CONCLUSIONS OF LAW

Resolving any reasonable doubt in favor of the Veteran, the 
criteria for a rating in excess of 10 percent, but not 
higher, for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection in May 2005 in this case, the RO sent the 
Veteran a letter, dated in July 2004, which satisfied the 
duty to notify provisions except that it did not inform him 
how a disability rating and effective date would be assigned 
should service connection be granted.  The Veteran was 
provided with notice of how VA determines disability ratings 
and effective dates in an April 2006 notice letter, after the 
RO had already granted service connection.  Nevertheless, 
because the claim for service connection had been granted, 
the defect in the timing of the notice about how a disability 
rating and effective date would be determined was harmless 
error as to that claim.  Dingess, 19 Vet. App. at 491; 
Goodwin, 22 Vet. App. at 137.  

In addition, by the time the April 2006 notice letter had 
been sent, the Veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a July 2006 statement of the case (SOC) and October 
2006 and April 2009 supplemental statements of the case.  
These documents informed the Veteran of the regulations 
pertinent to his appeal, including the applicable rating 
criteria, advised him of the evidence that had been reviewed 
in connection with his appeal, and provided him with reasons 
for its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the 
Board concludes that the notice obligations set forth in 
sections 7105(d) and 5103A of the statute have been fulfilled 
in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records, VA treatment records and private treatment 
records pertinent to the years after service.  The Veteran 
has at no time referred to records that he wanted VA to 
obtain or that he felt were relevant to the claim that VA has 
not obtained on his behalf.  Moreover, in addition to 
obtaining all relevant medical records, VA afforded the 
Veteran VA examinations in March 2005 and November 2008 to 
evaluate his hearing loss.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinions obtained in this case are 
more than adequate, as they are predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  The opinions considered all of the pertinent evidence 
of record, and provide a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear 
had a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.

In addition, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Id. at 455.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
Veteran is entitled to an initial compensable evaluation of 
10 percent, but no higher, for his bilateral hearing loss 
under 38 C.F.R. §§ 4.85 Diagnostic Code 6100.  In this 
regard, the Veteran underwent a private audiological 
examination in May 2007.  As part of that examination, the 
Veteran underwent an audiological evaluation.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
65
95
LEFT
20
25
15
60
85

The Veteran's average pure tone threshold was 51.25 decibels 
in his right ear and 46.25 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 80 in the left ear.  The results of 
the May 2007 private examination correspond to Level IV 
hearing for the right ear and Level III hearing in the left 
ear in Table VI.  38 C.F.R. § 4.85(b).  When those values are 
applied to Table VII, a 10 percent evaluation is assigned.

The Board does note that the May 2007 private audiologist did 
not provide an interpretation of the graph provided.  
However, at the Veteran's November 2008 VA examination, the 
examiner stated that the results of the May 2007 private 
evaluation were consistent with the current test results.  
Therefore, the Board finds that the May 2007 private 
evaluation is adequate upon which to make a decision.  See 
Kelly v. v. Brown, 7 Vet. App. 471 (1995).  Accordingly, 
based on the audiometric findings and speech recognition 
scores provided at the May 2007 private evaluation, the Board 
finds that an initial evaluation of 10 percent, but no 
higher, for the Veteran's bilateral hearing loss is 
warranted.

However, the evidence does not reflect that the Veteran is 
entitled to a disability evaluation in excess of 10 percent 
for any portion of the appeal period.  In this regard, the 
Veteran also underwent audiological evaluations in March 2005 
and November 2008.  At the March 2005 VA examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
60
95
LEFT
15
20
25
80
90

The Veteran's average pure tone threshold was 46.25 decibels 
in his right ear and 53.75 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 92 percent in the left ear.  The 
results of the March 2005 VA examination correspond to Level 
I hearing for both the right ear and the left ear in Table 
VI.  38 C.F.R. § 4.85(b).  When those values are applied to 
Table VII, a noncompensable disability evaluation for the 
Veteran's bilateral hearing loss is assigned.  38 C.F.R. § 
4.85.

At the November 2008 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
60
90
LEFT
20
20
10
65
90

The Veteran's average pure tone threshold was 46.25 decibels 
in his right ear and 46.25 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 98 percent in the left ear.  The 
results of the November 2008 VA examination correspond to 
Level I hearing for both the right ear and the left ear in 
Table VI.  38 C.F.R. § 4.85(b).  When those values are 
applied to Table VII, a noncompensable disability evaluation 
for the Veteran's bilateral hearing loss is assigned.  38 
C.F.R. § 4.85.

The Board has also considered whether a higher initial 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  However, at the time of the March 2005, May 
2007 and November 2008 audiological evaluations, the 
Veteran's disability did not meet the requirements of 38 
C.F.R. § 4.86.  In this regard, the Veteran did not have pure 
tone thresholds of 55 decibels or more at each of the 
frequencies of 1000, 2000, 3000 or 4000 hertz or a pure tone 
threshold of 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.

Therefore, granting all reasonable doubt in favor of the 
Veteran, the Board finds that the competent evidence 
demonstrates bilateral hearing impairment productive of a 10 
percent rating, as reflected by the audiological findings on 
the May 2007 private examination.  However, as was noted 
above, although the Board concludes that the competent 
evidence supports a 10 percent rating throughout this appeal, 
it does not find that a rating in excess of 10 percent is 
warranted.  In this regard, none of the evidence discussed 
above reflects hearing loss which more nearly approximates 
the criteria for a 20 percent rating.  

Therefore, because the record contains no evidence showing 
the Veteran is entitled to a higher rating at any point 
during the instant appeal; therefore no staged ratings are 
appropriate.  See Fenderson, supra.  Thus, the Board finds 
that a 10 percent disability evaluation is appropriate and 
that there is no basis for awarding a higher evaluation for 
bilateral hearing loss.  38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100.

Thus, while the criteria for a 10 percent evaluation, but no 
higher, for the Veteran's service-connected bilateral hearing 
loss has been shown by the medical evidence of record, the 
criteria for a disability evaluation in excess of 10 percent 
for bilateral hearing loss are not met for any portion of the 
appeal period.  In essence, the preponderance of the evidence 
is against an initial disability evaluation for bilateral 
hearing loss in excess of 10 percent.  Since the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant an initial disability evaluation in excess of 10 
percent for any portion of the appeal period.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
bilateral hearing loss is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected bilateral hearing loss has caused frequent periods 
of hospitalization or marked interference with his 
employment.  In this regard, the evidence of record does not 
indicate, nor does the Veteran contend, that he had marked 
interference with employment or his daily life due solely to 
his service- connected bilateral hearing loss.  Cf. Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, the 
Board finds that the rating criteria to evaluate bilateral 
hearing loss reasonably describe the claimant's disability 
level and symptomatology and he has not argued to the 
contrary.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

An increased evaluation for service-connected bilateral 
hearing loss from noncompensable to 10 percent, but not 
higher, is granted, subject to the laws and regulations 
governing an award of monetary compensation; the appeal is 
granted to this extent only.


	(CONTINUED ON NEXT PAGE)




REMAND

Reason for Remand: To afford the Veteran a VA examination. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claims that his PTSD is more 
severe than is reflected by the currently assigned 30 percent 
evaluation.  In this regard, the Veteran underwent VA 
examinations in February 2005 and November 2008.  Both 
examinations were conducted by the same VA examiner.  
However, in a May 2009 statement to his Congressmen, the 
Veteran stated that he had a personality conflict with this 
examiner, and the examiner did not listen to what he had to 
say.  The Veteran continued that he was not comfortable with 
this examiner and felt like he was wasting his time.  He 
continued that he did not believe his GAF score was accurate 
because of this.  Thus, the Veteran requested a new VA 
examination with a different VA examiner.  He also noted that 
he lived in the Memphis area and wished to attend a VA 
examination in that area.  

With regard to the adequacy of the February 2005 and November 
2008 VA examinations, the Board notes that the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2008).  In this case, as was noted above, the 
Veteran contends that the findings of both VA examinations 
are inadequate due to his personality conflict with the 
examiner.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 
(discussing the requirements of an adequate VA examination).  
Therefore, affording the Veteran the benefit of the doubt, 
the examinations in this case are not adequate upon which to 
base a decision.  Therefore, the Veteran should be afforded a 
new VA examination, with a new VA examiner, if possible.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to evaluate the 
current severity of his PTSD, with an 
examiner other than the examiner who 
conducted the February 2005 and November 
2008 VA examinations.  If at all possible, 
the examiner should be scheduled at the 
Memphis VAMC. 

To the extent practicable, the examiner 
should identify all symptomatology 
associated with the Veteran's PTSD.  The 
examiner should also provide an opinion as 
to the severity of the Veteran's PTSD, to 
include stating the extent that the 
Veteran's PTSD impairs him socially and 
occupationally.  The examiner should also 
provide a numerical score on the Global 
Assessment of Functioning (GAF) scale 
provided in the Diagnostic and Statistical 
Manual for Mental Disorders.  All 
indicated studies should be performed, to 
include a full psychological evaluation.  
Based on the medical findings and a review 
of the claims folders, the examiner is 
asked to render an opinion as to what 
effect the service-connected PTSD has on 
the Veteran's social and industrial 
adaptability. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review. 

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


